PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ramey et al.
Application No. 14/967,343
Filed: 13 Dec 2015
For: CONNECTOR FOR MEDICATION DELIVERY SYSTEM

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed July 22, 2021.  

The petition under 37 CFR 1.137(a) is GRANTED.

On December 8, 2017, the Office mailed a non-final Office action, which set a shortened statutory period for reply of three months from the date of the Office action. Applicant did not obtain any extensions of time under the provisions of 37 CFR 1.136(a) during the extendable period for response. In the absence of the filing of a timely and proper reply, the application became abandoned on March 9, 2018. On June 26, 2018, the Office mailed a Notice of Abandonment.  

The petition satisfies the requirements of 37 CFR 1.137(a). Applicant submitted (1) the required reply in the form of an amendment, (2) a $1050 petition fee, and (3) a proper statement of unintentional delay. Additionally, applicant’s patent practitioner, Christopher J. Maier, provided a sufficient explanation of the facts and circumstances surrounding the delay to support a conclusion that the entire period of delay was unintentional.

Pursuant to 37 CFR 1.136(a), a petition for an extension of time under 37 CFR 1.136(a) must be filed prior to the expiration of the maximum period obtainable for reply to avoid abandonment. In the present case, applicant submitted a petition for a three-month extension of time and a $740 extension of time fee on July 22, 2021, after the maximum extendable period for reply. Accordingly, the $740 extension of time fee is unacceptable. Applicant may request a refund of $740 extension of time fee. 

When requesting a refund in writing, the USPTO recommends using the Request for Refund form PTO-2326. Applicant may submit the refund in one of the following manners:

Submit in EFS-Web or Patent CenterMust be a registered EFS-Web or Patent Center user. Select “Request for Refund” from the document description menu. Refund requests must be filed as a follow-on submission. Select “Request for Refund” from the document description menu.
Submit by faxComplete the Request for Refund form and fax to 571-273-6500.
Submit by mailComplete the Request for Refund form and mail to:
Mail Stop 16Director of the U.S. Patent and Trademark OfficeP.O. Box 1450Alexandria, VA 22313-1450 

This application is being referred to Technology Center Art Unit 3763 for consideration of the reply to the non-final Office action filed on July 22, 2021.

Questions related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET